Filed 12/27/21 P. v. Vincent CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C093866

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 20CF03662,
                                                                                         20CF04555)
           v.

 CHANCE ANDRE VINCENT,

                    Defendant and Appellant.




         Appointed counsel for defendant Chance Andre Vincent asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error
that would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
       In July 2020, probation officers identified defendant as the person driving a stolen
car. Inside the stolen car, in close proximity to defendant, probation officers found a
jacket holding over 70 grams of methamphetamine. Defendant was arrested, and the
People charged him in Butte County Superior Court case No. 20CF03662 (662) with
driving or taking a vehicle without consent (Veh. Code, § 10851, subd. (a)), possession of
a controlled substance for sale (Health & Saf. Code, § 11378), and sale or transportation
of a controlled substance (Health & Saf. Code, § 11379, subd. (a)).
       In September 2020, while defendant was in custody, he was one of 10 inmates
who assaulted another inmate. The People charged him in Butte County Superior Court
case No. 20CF04555 (555) with assault by means likely to produce great bodily injury
(Pen. Code, § 245, subd. (a)(4)), alleging personal infliction of great bodily injury (Pen.
Code, § 12022.7, subd. (a)), and felony battery with serious bodily injury (Pen. Code,
§ 243, subd. (d)).
       Defendant later filed a motion for new counsel, which the trial court denied.
Defendant then pleaded no contest to assault by means likely to produce great bodily
injury in case No. 555. In exchange for his plea, the remainder of the case was
dismissed. Defendant also pleaded no contest in case No. 662 to driving or taking a
vehicle without consent. In exchange for his plea in case No. 662, the remainder of that
case was dismissed with a Harvey waiver. (People v. Harvey (1979) 25 Cal.3d 754.)
       The trial court sentenced defendant in both cases to an aggregate term of three
years eight months in state prison. The court ordered defendant to pay various fines and
fees and awarded him 81 days of custody credit in case No. 662 and another 393 days of
custody credit in case No. 555.
       Defendant appealed without a certificate of probable cause.




                                              2
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief. After
reviewing the record, we have found no arguable error that would result in a disposition
more favorable to defendant.

                                        DISPOSITION
       The judgment is affirmed.




                                                   HULL, Acting P. J.



We concur:




HOCH, J.




KRAUSE, J.




                                              3